 

 

Exhibit 10.1

 

**

Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

****

Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

Manufacturing and Supply Agreement for Pacritinib

 

 

between

 

 

Cell Therapeutics, Inc.

3101 Western Ave., Suite #600

Seattle, WA 98121, USA

(hereinafter called “Customer”)

 

and

 

DSM Fine Chemicals Austria Nfg GmbH & Co KG

St. Peter Strasse 25, 4021 Linz, Austria

(hereinafter called “DSM”)

 

 

PREAMBLE

 

Whereas, DSM is a company engaged inter-alia in the processing, manufacturing
and supply of registered starting materials, intermediates and active
pharmaceutical ingredients (“API“) and is interested in producing commercial
quantities of Product (as defined below) for Customer;

 

Whereas, Customer is interested in purchasing commercial quantities of Product
from DSM on a non-exclusive basis pursuant to the terms and conditions of this
Agreement;

 

Whereas, the parties desire that this Agreement will determine general terms and
conditions for the Manufacture and supply of Product (as defined below) by DSM
for Customer and hereby agree as follows:

 

NOW, THEREFORE, DSM and Customer hereby agree as follows:

 

1.DEFINITIONS.

 

Definitions.  As used in this Agreement, the following terms shall have the
corresponding meanings set forth below:

 

1.1

Affiliate shall mean (i) organisations that directly or indirectly control a
party hereto, (ii) organisations that are directly or indirectly controlled by a
party hereto or (iii) organisations that are directly or indirectly controlled
by the ultimate parent company of a party hereto. For the purposes of this
definition, the word “control” (including, with

 

--------------------------------------------------------------------------------

 

 

correlative meaning, the terms “controlled by” or “under the common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct or cause the direction of the management and policies
of such entity, whether by the ownership of fifty percent (50%) or more of the
voting stock of such entity, or by contract or otherwise.

 

1.2

“Applicable Laws” means all laws, regulations and standards of any governmental
or regulatory authority that are applicable to the circumstances including cGMP.

 

1.2

Batch Record or Master Batch Record means the mutually agreed upon final batch
production and control records for Product prepared in accordance with cGMP.

 

1.3

Contract Results shall have the meaning ascribed to it in Section 18.2.

 

1.4

Critical Raw Materials shall have the meaning ascribed to it in Section 5.

 

1.5

Critical Raw Material Specifications shall have the meaning ascribed to it in
Section 5.

 

1.6

Damages shall have the meaning ascribed to it in Section 17.1.

 

1.7

Deviation shall have the meaning set forth in the Quality Agreement.

 

1.8

Disclosing Party shall have the meaning ascribed to it in Section 19.1.

 

1.9

Effective Date shall mean March 17, 2014

 

1.10

Firm Order Period shall have the meaning ascribed to it in Section 4.1.

 

1.11

cGMP means the current Good Manufacturing Practices pursuant to (a) the U.S.
Federal Food, Drug and Cosmetics Act as amended (21 USC 301 et seq.), (b)
relevant U.S. regulations found in Title 21 of the U.S. Code of Federal
Regulations (including but not limited to Parts 11, 210 and 211, (c) Commission
Directive 2003/94/EC of 08 October 2003, and (d) the EC Guide to Good
Manufacturing Practice for Medicinal Drug Products, including respective
guidance documents and any comparable laws, rules or regulations of any agreed
upon foreign jurisdiction, as each may be amended from time to time. cGMP also
includes adherence to any applicable product license requirements, to the
current requirements of the United States Pharmacopoeia/National Formulary, the
current requirements of the European Pharmacopoeia and the relevant current
International Conference on Harmonization (ICH) guidance documents, including
and without limitation to ICH Guidance Q7A Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients.

 

1.12

Intellectual Property shall mean anything that is protected by any patents,
trademarks, copyrights, trade secrets, know-how and all other intellectual and
industrial property rights (whether registered or unregistered and including
rights in any application for any of the foregoing), including without
limitation, work product, inventions, ideas, improvements, discoveries,
enhancements, modifications, data, results, formulae, instructions, processes,
protocols,

 

--------------------------------------------------------------------------------

 

 

techniques, methodologies, testing and control procedures, and information of
every other kind and description.

 

1.13

Manufacture, Manufacturing or Manufactured means all activities related to the
manufacturing of Product, or any ingredient thereof in accordance with the terms
and conditions of this Agreement and the Quality Agreement, which may include
manufacturing Product or supplies for development or commercial sale, packaging
Product, in-process and final testing and release of Product, or any component
or ingredient thereof, quality assurance activities related to manufacturing and
release of Product and regulatory activities related to any of the foregoing.

 

1.14

Manufacturing Process shall mean the production process for the product as
previously agreed by the parties in writing prior to commencement of the
validation of the commercial process step.

 

1.15

Major Change shall have the meaning set forth in the Quality Agreement.

 

1.16

Original Customer Intellectual Property shall have the meaning ascribed to it in
Section 18.1.

 

1.17

Original DSM Intellectual Property shall have the meaning ascribed to it in
Section 18.1.

 

1.18

Party means DSM or Customer, and when used in the plural, means DSM and Customer
together.

 

1.19

Product means pacritinib drug substance or API.

 

1.20

Production Facility means the production facilities of DSM located in Linz,
Austria.

 

1.21

Quality Agreement means the document, to be agreed between the Parties in good
faith promptly at the Effective Date, specifying quality related details of the
particular goods and services to be provided, the main contacts, reporting
arrangements, allocation and limits of responsibility for the two parties,
inter-alia. If there are contradictions between the provisions of this Agreement
and those of the Quality Agreement, the provisions of this Agreement will take
precedence unless otherwise agreed between the parties in writing, making
express reference to this Agreement.

 

1.22

Receiving Party shall have the meaning ascribed to it in Section 19.1.

 

1.23

Regulatory Agency means the FDA, the EMA, or any comparable national or
territorial regulatory entity having substantially the same functions.

 

1.24

Specifications means the specifications for the Product as described in a future
Exhibit to be incorporated into this Agreement following completion of
development work.

 

1.25

Regulatory Standards means (i) the laws, statutes, ordinances, codes, rules and
regulations which have been enacted by a Regulatory Agency applicable to the
equipment and facilities used in the Manufacture, packaging and storage of the

 

--------------------------------------------------------------------------------

 

 

Product and (ii) any laws, statutes, ordinances, codes, rules and regulations
which have been enacted by a Regulatory Agencythat apply to DSM’s Manufacture,
packaging, handling, storage and shipping of Product.

 

1.26

Rejected Product shall have the meaning ascribed to it in Section 12.1.

 

1.27

Rejection Notice shall have the meaning ascribed to it in Section 12.1.

 

1.28

Term means the period from the Effective Date until termination or expiration of
this Agreement in accordance with Section 21.

 

2.OBJECT

 

2.1DSM will Manufacture the Product and sell the Product to Customer and
Customer will buy the Product and related services from DSM subject to the terms
and conditions set forth in this Agreement.

 

2.2This Agreement will form the basis of purchase orders of Customer to DSM. Any
pre-printed terms set forth on any purchase order shall be disregarded and if
there are contradictions between this Agreement and those of a purchase order
then the provisions of this Agreement shall take precedence, unless specifically
agreed in writing and signed by both Parties.

 

3.BINDING QUANTITY COMMITMENTS

 

3.1During the Term and upon the terms and subject to the conditions of this
Agreement, Customer, for and on behalf of itself, its Affiliates, sublicensees,
licensees, contractors and collaborators, as well as for and on behalf of those
third parties that are designated by Customer and agreed upon by DSM (such
consent not to be unreasonably withheld) (“Third Party Designees””), agrees to
purchase from DSM, and DSM shall Manufacture and supply to Customer quantities
of Product as specified in the respective Project Addendums, provided that DSM
shall not be obliged to Manufacture and supply more than ** of Product in any
given **, or as otherwise agreed by the parties in writing. The first Project
Addendum covering ** is attached to this Agreement as Exhibit A-1. Subsequent
Project Addendum's shall be sequentially numbered as A-2, A-3, etc.

 

3.2Notwithstanding the foregoing, Customer shall have the right, in an effort to
ensure a secure supply of Product, to enter into a commercial-scale supply
contract with a company other than DSM for the supply of Customer’s, its
Affiliates, subsidiaries, licensees, sublicensees, collaborators, Third Party
Designees and contractors’ worldwide commercial supply requirements of Product
(the “Second Source”).

 

3.3Notwithstanding anything to the contrary, Customer shall have the right to
require DSM to Manufacture Product for and supply Product directly to Customer’s
Affiliates, sublicensees, licensee, contractors, collaborators and Third Party
Designees; provided, however, that if Customer requires DSM to supply such
Product, Customer shall remain liable to DSM in all respects in accordance with
this Agreement with respect to such orders.  The Manufacture and supply of
Product to such Affiliates, sublicensees, licensees, contractors, collaborators
and Third Party Designees will be in accordance with the terms and conditions of
this Agreement, including without limitation the sales prices which will be
agreed between the parties as described in Exhibit B (Pricing), provided that
DSM will invoice such Affiliates, sublicensees, licensee, contractors,
collaborators and Third Party Designees directly, and Customer shall

 

--------------------------------------------------------------------------------

 

 

furnish DSM with forecasts and orders which include forecasts and orders for all
such Affiliates, sublicensees, collaborators and Third Party Designees. Such
Affiliates, sublicensees, licensee, contractors, collaborators and Third Party
Designees shall designate the delivery destination for the Product, and pay DSM
directly for orders of Product that have been accepted by the respective
Affiliate, sublicensee, licensee, contractors, collaborator or Third Party
Designee. All Product supplied to Affiliate, sublicensee, licensee, contractors,
collaborator or Third Party Designee shall provide such Affiliate, sublicensee,
licensee, contractors, collaborator or Third Party Designee the same rights and
remedies regarding the Product, such as conformance to the warranties set forth
herein, audit rights, conformance to the Quality Agreement, as is available to
Customer hereunder.

 

4.

FORECASTING AND PURCHASE ORDERS

 

4.1 Forecasts.

As of the Effective Date and ** thereafter Customer shall deliver to DSM a
written, non-binding, rolling ** forecast (the “Forecast”) of such estimated
quantities.  After delivery of the initial Forecast, the Forecast shall be
updated by Customer on a ** basis, which update shall include the next
successive ** added to the last period of the previous Forecast.  Although the
Forecast is non-binding, Customer understands that DSM shall use the Forecast
for planning purposes (including raw material acquisitions and investment in
equipment and other resources) in order to make available the production
capacity required to Manufacture and supply the forecasted amounts of the drug
substance within the time frames specified therein. Any key raw materials
ordered in good faith ** portion of the Forecast but before a binding written
purchase order is issued shall be invoiced to Customer at actual cost with no
markup.

 

4.2Initial Supply; Purchase Orders.

(a)To initiate DSM’s Manufacture and supply of quantities of the drug substance
under this Agreement, Customer must issue a binding written purchase order for
its purchase of Product produced in ** at least ** prior to the scheduled
initiation of production of Product thereunder or such shorter time as may be
agreed upon by the Parties in writing (the “Minimum Lead Time”) in accordance
with the terms and pricing of the applicable Exhibit. In the event a product
order is submitted less than ** prior to initiation of production DSM shall use
commercially reasonable efforts to accommodate such order and delivery
timelines. In no event shall DSM be obliged to reschedule any production
campaigns for products of third parties in the Production Facility.

(b)Within ** of receipt of a purchase order, DSM shall notify Customer in
writing of its acceptance of the purchase order.  If DSM fails to respond ** of
receipt of the purchase order, the purchase order shall be deemed accepted.

(c)If a purchase order has more than a ** increase from the amounts specified in
the ** portion of the Forecast or **, DSM will be required only to use
commercially reasonable efforts to fill such excess or accommodate such shorter
lead-time.

(d)For each such purchase of drug substance, the purchase order shall specify:
(i) quantity requested; (ii) the requested delivery date; and (iii) shipping
instructions and address.

(e)Each purchase order shall give rise to a contract for the purchase of such
drug substance under the terms and conditions set forth in this Agreement, to
the exclusion of any additional or contrary terms set forth in any purchase
order, unless otherwise explicitly agreed to in writing by the Parties.

(f) No purchase order of Customer shall be for a quantity below **.

 

4.3Release of drug substance.  DSM shall notify Customer when (i) the
Manufacture of drug substance is complete, (ii) all Batch Records have been
reviewed by DSM, (iii) all testing is completed, reviewed, and drug substance
meets Specifications (certificate of analysis), (iv) all

 

--------------------------------------------------------------------------------

 

 

Deviations have been adequately reviewed and approved, and (v) drug substance
has been released by DSM in accordance with the Quality Agreement.  DSM shall
ensure that release occurs within ** after Manufacturing is complete. This does
not include the Customer review of manufacturing documentation including batch
records, deviations, test data, etc which is required prior to Customer release.

 

4.4 Cancellation Penalties. **

 

Additionally Customer shall reimburse DSM for any out of pocket expenses (raw
materials etc.) which are not cancellable.

 

4.5Delay; Third Party Supplier.

(a)If DSM is or will be unable, for any reason (including an event of Force
Majeure under Section 20 hereof), to supply the drug substance in accordance
with the quantities and/or delivery dates specified by Customer in a purchase
order received by DSM , DSM shall promptly notify Customer in writing of such
circumstance.  If the quantities are within ** of the Forecast and such delivery
dates ** then DSM's inability to supply will be deemed a "Failure to Supply" and
DSM shall within ** shall provide Customer the cause of such Failure to Supply
and shall propose a plan of remediation.

(b)If such Failure to Supply will continue or does continue for a period of **
or more consecutive business days, and DSM is unable in the Facility or any
qualified alternate facility (if any) to Manufacture the Product in quantities
necessary to cure the Failure to Supply, then Customer may, at its discretion
and upon written notice to DSM if such Failure to Supply will continue for more
than **, terminate this Agreement pursuant to Section 20, provided that the
period of Failure to Supply shall count towards the notice period requirement in
such Section 20. In such a case and, upon Customer’s request, DSM shall at its
expense assist in the transition the Manufacturing Process and Specifications to
Third Party Supplier, in order to allow Customer to promptly resume its supply
of drug substance by way of such Third Party Supplier.   In the event that DSM
shortens the campaign to meet the required delivery date, DSM shall provide the
drug substance **.

(c)DSM shall promptly notify Customer when DSM can resume supply of drug
substance in accordance with this Agreement and provide Customer with a firm
date for delivery of the drug substance in accordance with Customer’s
needs.  Upon receipt of notice, Customer, at its discretion, may continue
production of the drug substance if Customer is self-manufacturing the drug
substance or continue the contract with Third Party Supplier under the terms and
conditions of that contract; but Customer will use reasonable commercial efforts
to resume supply to DSM within **.

 

5.RAW MATERIALS

 

With the exception of the Validation Campaign as governed by the first Project
Addendum attached hereto as Exhibit A-1. DSM shall pass through costs of all raw
materials at actual cost with no additional markup. DSM shall invoice Customer
the costs of raw materials immediately upon receipt of the vendor's invoice and
Customer shall pay DSM's invoice within ** from receipt of such invoice.

 

6. Manufacture OF PRODUCT

 

DSM shall manufacture the Product according to the Product Specifications, the
Master Batch Record, the Quality Agreement, the Manufacturing Process and all
Applicable Laws, rules and regulations at the Production Facility.

 

 

--------------------------------------------------------------------------------

 

 

7. IMPLEMENTATION OF MAJOR CHANGES

 

7.1Changes to the Manufacturing Process shall be made in accordance with the
terms of the Quality Agreement and this Section 7.

 

7.2If DSM wishes to implement a Major Change to the Manufacturing Process, DSM
shall notify Customer of the nature of the change in writing and the expected
timing of implementation no less than ** before implementation.

 

Not later than ** after receipt of such notification, Customer will inform DSM
either (i) that it is unwilling to receive the Product produced after
implementation of the Major Change, or (ii) that it will evaluate the
implications of the Major Change and initiate any actions such as use-tests,
qualification or re-registration needed to be able to accept the Product
produced after implementation of the Major Change for use on a regular basis.

 

Not later than ** after the information of the Major Change has been notified
and Customer has decided to evaluate the implications, Customer shall notify DSM
of the results of such evaluation. If after the above evaluation has been
carried out, Customer concludes that it is prepared to accept the Product from
the modified process, the parties will confer and agree on the date on which
regular delivery of the Product from the modified process may begin. This date
will be confirmed in writing. Customer shall act reasonably and in good faith in
connection with its determination as to whether to accept the Major Change.

 

7.3If any of the necessary actions referred to in Section 7.2 (such as
re-registration in certain countries) are likely to be time-consuming, Customer
reserves the right to request DSM to build-up and maintain a bridging-stock of
Product produced before implementation of the Major Change to cover the time
needed for completion of such actions.

 

7.4If Customer reasonably requests a Major Change, DSM shall implement such
Major Change, provided that (i) this can be done safely and with resources
readily available at DSM and (ii) the implementation in the Production facility
is technically feasible and commercially reasonable for DSM. DSM and Customer
will mutually agree to the price for the implementation of the major change
before initiation of this work based upon the principle that the Customer will
reimburse DSM the costs incurred in connection with the implementation.

 

7.5DSM and Customer shall negotiate in good faith an appropriate allocation of
the costs and benefits to be incurred from such changes, provided that, both
parties hereby agree in writing.

 

8. REWORKING

 

Reworking of Product shall be conducted in accordance with the Quality
Agreement.

 

9. RELEASE OF PRODUCT BY DSM

 

Release of Product shall be conducted in accordance with the Quality Agreement.
Customer shall have the right to reject Product that does not meet cGMP and the
quality control and release testing requirements agreed upon by DSM and Customer
in the Quality Agreement or this Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

 

10. RECORDS, RECORD RETENTION, RETENTION SAMPLE, DATA FEEDS

 

10.1DSM shall keep all Manufacturing records and analytical results pertaining
to Manufacture of each batch of Product supplied to Customer on file per terms
specified in the Quality Agreement. DSM will notify Customer of its intention to
destroy the records beyond the period defined in the Quality Agreement to
determine if further retention is required.

 

10.2Confidential Information and Intellectual Property of Customer which is
included in the Batch Records and Master Batch Records shall be treated as
Confidential Information of Customer and shall not be used or disclosed by DSM
other than for the purposes of permitting DSM to exercise its rights or fulfil
its obligations under this Agreement and, where necessary, for disclosure to the
relevant Regulatory Agencies in order to comply with regulatory requirements
relating to the Manufacturing of Product by DSM.

 

10.3Audit. ** duly-authorized employees, agents and representatives of Customer
shall be granted access for a maximum of up to ** (unless otherwise agreed to by
DSM in writing) upon reasonable prior written notice and at reasonable times
during regular business hours to (i) the portion of the Facility where DSM
performs Manufacturing, (ii) relevant personnel involved in Manufacturing and
(iii) Manufacturing and inventory records, in each case solely for the purpose
of inspecting and verifying that DSM is Manufacturing in accordance with cGMPs,
the Specifications and this Agreement.  Customer, or external auditor acting on
behalf of Customer and reasonably acceptable to DSM (subject to executing a
confidentiality agreement with DSM on DSM’s standard form), shall have right to
perform reasonable inventory audits at the Manufacturing facility **; provided
additional inventory audits shall be at a fee. Customer will provide reasonable
written notice to DSM prior to inventory audits. In the event of preapproval
inspections or for cause audits, there is no limit on period of audit, which can
occur in addition to the ** audits.

 

10.4Service Compliance. Customer may query or more fully audit DSM's processes
or systems for compliance with Customer's requirements or applicable statues or
regulations (by way of example, DSM’s SOPs, IT processes or controls). Customer
and DSM will work together to address any deficiency. If a plan for addressing
the deficiency cannot be put in place within **, Customer may terminate the
affected portion of services or Project Addendum per the termination provisions
of this Agreement.

 

10.5 DSM will supply ** inventory updates via email or secure server on key raw
materials, intermediates, and API as required by Customer. Such reports shall
include the following information:

 

-

**

 

DSM and customer may add additional information upon mutual written agreement
between the parties

 

11. DELIVERY, PACKAGING, TITLE, RISK OF LOSS

 

11.1DSM will preserve, package, handle, and pack all drug substance so as to
protect the drug substance from loss or damage, in conformance with standard
commercial practices, the Specifications, the Quality Agreement, Applicable
Laws, DSM SOPs, and other applicable standards. Unless otherwise agreed by the
Parties in writing DSM shall package and ship the Product **, per agreed
shipping configuration. DSM shall ship or store ** and Customer shall take
ownership of the product within ** from the finalization of the relevant
production campaign.

 

--------------------------------------------------------------------------------

 

 

 

11.2DSM shall, at its expense, prepare and package the Product for delivery so
as to protect the Product from loss or damage in accordance with the packaging
specification and batch record.

 

11.3Risk of loss associated with the Product ordered under the Purchase Orders
shall pass to Customer upon **. DSM shall not ship any Product that does not
conform to the Specifications.  Each shipment of Product shall be accompanied by
all documentation defined in the Quality Agreement.

 

11.4DSM shall provide free of charge appropriate storage facilities for the
Product from Manufacture until delivery to Customer for a period of up to **. If
Customer fails to take the Product within ** from the agreed delivery date, the
relevant Product shall be deemed delivered, and DSM shall be entitled to invoice
the shipment, and Customer shall pay the purchase price for the Product.
Furthermore Customer shall pay to DSM **. Storage and handling of raw materials,
starting material, intermediates, and all other items supporting the production
of the product will be stored by DSM at no cost to Customer.  A separate
warehouse agreement must be executed before storage of material in DSM's GMP
warehouse facility in Linz, which shall be attached hereto and incorporated by
reference.

 

12.PRODUCT ACCEPTANCE

 

12.1All shipments of Product shall be deemed accepted by Customer unless
Customer, acting reasonably and in good faith, gives written notice of rejection
(hereafter referred to as a “Rejection Notice”) to DSM within ** (i) after
delivery of such Product or, (ii) where the defect is unable to be discovered at
such time, after discovery by Customer of such defect where Customer can
establish with reasonably competent and credible evidence with reasonable
certainty that the defect resulted from DSM’s breach of its obligations and
existed at the time of delivery of the Product (the “Rejected Product”). Subject
to the provisions of Section 12, Customer has the right to reject and return, at
the expense of DSM, any portion of any shipment of Rejected Product, without
invalidating any remainder of such shipment.

 

12.2The Rejection Notice shall state in reasonable detail the reason why the
Product is rejected. Any Rejection Notice shall be accompanied by copies of all
written reports relating to tests, studies or investigations performed to that
date by or for Customer on the Rejected Product. Customer shall also have the
right to report any shortages in shipment in such Rejection Notice,

 

12.3Upon receipt of such Rejection Notice and DSM’s written request, Customer
shall return, at DSM’s sole expense, the Rejected Product or samples thereof to
DSM. Title to and risk of loss associated with the Rejected Product shall
transfer to DSM upon delivery of the Rejected Product to a carrier. **.  If it
is later determined by the parties or by an independent laboratory or consultant
mutually agreed to by the parties that Customer was unreasonable in rejecting
the Rejected Product, **, as evidenced by adequate documentation. If it is
determined that Customer’s rejection was reasonable, **.

 

12.4The test results or basis for rejection generated by Customer (or a Third
Party Designee) shall be conclusive, unless DSM (acting reasonably and in good
faith) notifies Customer, within ** of receipt by DSM of the Rejection Notice
that it disagrees with such test results.  In the event of Customer’s receipt of
such a notice, representative samples of the batch of the Rejected Product in
question shall be submitted to a mutually acceptable independent laboratory or
consultant (if not a laboratory analysis issue) for analysis or review, the
costs of

 

--------------------------------------------------------------------------------

 

 

which shall ultimately be paid (i) by Customer should the independent laboratory
or consultant determine that Customer’s rejection of the Product was
unreasonable or (ii) by DSM should the independent laboratory or consultant
determine that Customer’s rejection of the Product was reasonable. The findings
of the laboratory or consultant shall be final and conclusively binding on the
parties as to whether the rejection was justified, absent manifest error.

 

12.5If any Product is rejected by Customer, Customer’s duty to pay all amounts
payable to DSM in respect of the Rejected Product shall be (i) suspended until
such time as it is determined by an independent laboratory or consultant that
the Products in question were unreasonably rejected by Customer or (ii) waived
and null and void if it is determined by an independent laboratory or consultant
that the Rejected Products were reasonably rejected by Customer.  If only a
portion of an order is rejected, only the duty to pay the amount allocable to
such portion shall be suspended or waived, as applicable.

 

13.REPLACEMENT OF REJECTED PRODUCT

 

In the event any Product is appropriately rejected by Customer, or if there is
any shortage of Product in the shipment, DSM shall upon Customer’ request, use
best efforts to replace such Product with conforming Product or refund the
purchase price (at Customers sole discretion) for the affected or missing
Product as soon as reasonably possible given other existing manufacturing
commitments of DSM in the Production Facility and the lead times for the raw
materials. This replacement of production shall be done in conjunction with a
future manufacturing campaign whenever possible. DSM shall be fully responsible
for all costs associated with replacing the Product.

 

14.PRICES AND PAYMENT TERMS.

 

14.1The purchase price payable by Customer to DSM for ** as well as the agreed
process for the negotiation and determination of the final prices for subsequent
manufacturing campaigns during the Term are set forth in Exhibit A-1.

 

14.2For each shipment of Product, DSM will send an invoice to the invoice
address given on the relevant purchase order stating with reference to this
Agreement the amount due (including any applicable VAT). The invoice will not be
issued before the certificate of analysis and all other documentation described
in Section 10.3 has been dispatched.

 

14.3Invoices issued by DSM hereunder shall include all information as stated in
the EU invoicing guideline as well as all relevant information required by other
local rules and regulations as the case may be.

 

14.4Customer will make payment in full for each shipment of product within ** of
receipt of DSM’s invoice, unless Customer has provided a Rejection Notice under
Section 12 for such shipment, by bank transfer to an account to be designated by
DSM. Notwithstanding the foregoing, for ** payment shall be made in accordance
with the first Project Addendum as per Exhibit A-1

 

14.5The Product Price, and any other fees or charges by DSM to Customer pursuant
to this Agreement do not include value added, sales, use, consumption, or excise
taxes of any taxing authority.  The amount of such taxes, if any, will be added
on the invoices submitted to Customer by DSM pursuant to this Agreement as a
separate line item and Customer shall pay the amount of such taxes to DSM in
accordance with the payment provisions of this Agreement.  If Customer must
withhold from any payment to DSM under this Agreement any taxes required

 

--------------------------------------------------------------------------------

 

 

to be withheld by Customer under the Applicable Laws of any country, state,
territory or jurisdiction, such amount shall be paid to the appropriate taxing
authorities.  Upon request, Customer shall provide DSM with documentation of
such withholding as is reasonably available to allow DSM to document such tax
withholdings for purposes of claiming tax credits and similar benefits.

 

14.6Inspections of DSM's facilities used in the Manufacture of Product,
including the Production Facility, shall be conducted as specified in the
Quality Agreement.

 

15.REGULATORY MATTERS

 

15.1Regulation of Manufacturing Process.  If DSM is required by the FDA, or EMA,
to validate or re-validate Manufacturing Processes that will impact the
Manufacturing of Product, DSM shall notify Customer and consult with Customer
regarding the required activities prior to implementation.  DSM shall be
responsible for the costs of any such validation or re-validation that is
required due to the non-compliance of the Facility with cGMP, due to DSM’s
breach of this Agreement or due to DSM’s negligence or wilful misconduct.

 

15.2Correspondence.  DSM will notify Customer in writing no later than ** from
receipt of any correspondence from a Regulatory Agency, which relates to the
Product, or any correspondence pertaining to or affecting the Manufacturing of
Product, including, license status of DSM, importation or exportation of
Product, or DSM’s quality systems or procedures.  In addition, DSM will
cooperate with Customer to provide to the Regulatory Agencies all documents and
information requested by such authority, including without limitation DSM’s
protocols, standard operating procedures and other written processes and
procedures, equipment specifications, and licenses and drug master files, and
shall submit to all inquiries, audits and inspections by the Regulatory
Agencies. Customer acknowledges that it may be permitted to cross-reference
rather than have copies of certain proprietary documents of DSM which are
required for submission to regulatory authorities with respect to the Product.

 

15.3Compliance with Laws; Authorizations.  In performing this Agreement, DSM
shall (i) comply with all Regulatory Standards and (ii) obtain all releases,
licenses, permits or other authorization required by any Regulatory Agency.

 

16.REPRESENTATIONS AND WARRANTIES; RECALL.

 

16.1Production Facilities. DSM represents and warrants that upon commencement of
the Manufacture of the Product: (i) the Production Facility shall be in
compliance with all applicable requirements of the Regulatory Standards, and
(ii) DSM has obtained all licenses, authorizations and approvals required by any
applicable national, federal, state or local Regulatory Authority for the
production of the Product at the Production Facility.

 

16.2Manufacture of the Product.  Except as otherwise set forth by written
agreement of the Parties, DSM represents and warrants that all Product shall be
Manufactured, tested, stored and released in strict conformance with (i) the
Quality Agreement, (ii) all applicable requirements of the Regulatory Standards
and Specifications including cGMP as appropriate for Product, (iii) all mutually
agreed upon standard operating procedures, and (iv) the terms of the Project
Addendum and this Agreement.

 

16.3 Product.  DSM represents and warrants that the Product shall (i) strictly
comply with the Specifications, and (ii) be sold free and clear of any liens,
claims or encumbrances. DSM

 

--------------------------------------------------------------------------------

 

 

represents and warrants that the Batch Records will conform with applicable
regulatory requirements

 

16.4DSM represents and warrants that If any DSM inventions and/or intellectual
property rights are incorporated into the Manufacturing of Product, the use of
such inventions and/or rights shall not infringe or conflict with any patent or
other proprietary right of any third party and there is no claim or basis
therefor that might impair the use of such inventions and/or rights by Customer
to Manufacture Product.

 

16.5DSM warrants and represents that DSM is not now, nor has DSM ever been, an
individual, corporation, partnership, association or entity that has been
debarred by a Regulatory Authority, including, but not limited to, pursuant to
21 U.S.C. §335 (a) and any foreign equivalents (a “Debarred Person”) or
disqualified as a Clinical Investigator by a Regulatory Authority, including,
but not limited to, pursuant to 21 C.F.R. §312.70 or §812.119 and their foreign
equivalents (a “Disqualified Person”). DSM further warrants and represents that
none of DSM’s employees or affiliates have ever been debarred or disqualified,
nor has any Debarred/Disqualified Person performed or rendered, or will be
permitted to perform or render, any services undertaken pursuant to this
Agreement. DSM further warrants and represents that DSM has no knowledge of any
circumstances which may affect the accuracy of the foregoing warranties and
representations, including, but not limited to, FDA investigations of, or
debarment proceedings against DSM or any other person or entity performing
services pursuant to this Agreement. DSM shall immediately notify Customer if it
becomes aware of any change in circumstances that would render any of the
foregoing representations or warranties untrue or misleading in any material
respect during the Term of the Agreement and any extensions thereto and Customer
shall have the right to immediately terminate this Agreement upon notice.

 

16.6FCPA and Foreign Equivalents.  It is the intent of the Parties that no
payments or transfers of value shall be made which have the purpose or effect of
public or commercial bribery, or acceptance or acquiescence in extortion,
kickbacks or other unlawful or improper means of obtaining business. Both
parties agree to comply with all anticorruption laws, rules, regulations and
decrees applicable to such party (collectively, “Legislation”), including but
not limited to the United States Foreign Corrupt Practices Act, as amended (the
“FCPA”), the UK Anti-Bribery Act (the “UK Anti-Bribery Act”), and any
implementing legislation under the Council Framework Decision 2003/568/JHA of 22
July 2003 of the EEC and OECD Convention Against the Bribery of Foreign
government officials in International Business Transactions (“OECD Convention”).
It is understood that the FCPA, the UK Anti-Bribery Act and OECD Convention
prohibit certain improper payments involving government employees and require
compliance with certain accounting standards and internal controls. It is
further understood that the FCPA, UK Anti-Bribery Act and OECD Convention
attribute liability to companies if the company should have known, or was
wilfully blind, regarding violations committed on its behalf.

 

16.7Disclaimer of Other Warranties.  OTHER THAN THE WARRANTIES SPECIFICALLY SET
FORTH IN THIS SECTION 16, DSM MAKES NO OTHER REPRESENTATIONS OR WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, CONCERNING THE QUALITY OF THE PRODUCT SUPPLIED
HEREUNDER WHETHER OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. DSM
HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED. DSM FURTHER DISCLAIMS
ALL WARRANTIES IN RESPECT OF THE FORMULATION, COMPOSITION, USE, OR DISTRIBUTION
OF THE PRODUCT OR IN RESPECT OF THE MARKETING AND SALE OF THE PRODUCT OR ANY
FINAL MEDICINAL PRODUCT CONTAINING THE PRODUCT TO THIRD PARTIES.  CUSTOMER
ASSUMES ALL RISK AS TO THE RESULT OF THE USE OF THE PRODUCT OR ANY FINAL
MEDICINAL PRODUCT CONTAINING THE PRODUCT,

 

--------------------------------------------------------------------------------

 

 

WHETHER USED SINGLY OR IN COMBINATION WITH OTHER SUBSTANCES, OTHER THAN THE RISK
OF HARM RESULTING FROM DSM’S BREACH UNDER THIS AGREEMENT.

 

16.8 Warranty of Customer.  Customer represents and warrants that DSM’s
Manufacture of Product hereunder in accordance with the Manufacturing Process
and other technology, each to the extent provided by Customer to DSM does not
infringe or conflict with any patent or other proprietary right of any third
party and there is no claim or basis therefor that might impair the use of such
inventions and/or rights by DSM to Manufacture Product.

 

16.9

Recall.

 

Customer (or a Third Party Designee) shall be responsible for conducting any
recall of Product, and DSM shall co-operate with and give all reasonable
assistance to Customer in conducting any such recall to the extent it relates to
the Product.  DSM shall bear the expense, subject to the limitation of DSM's
liability as set forth below in Section 17.4,  of any recall resulting from a
breach of its obligations, representations or warranties hereunder and/or of the
Quality Agreement and/or from its negligence or willful misconduct.  Otherwise,
Customer shall bear such recall expenses.  Notwithstanding the foregoing, to the
extent such recall or similar action is due to both Parties’ breach of their
respective representations, warranties or obligations hereunder or under the
Quality Agreement or from their negligence, then each Party shall share in such
costs in proportion to the damages or losses caused by such Party’s respective
breach or negligence.  In the event of such recall or similar action, each Party
shall use commercially reasonable efforts to mitigate the costs associated
therewith.

 

In the case of a disagreement as to the existence or level of nonconforming
Product in connection with a recall under this Section 16.8, then the matter
shall by mutual agreement of the parties be referred to a mutually acceptable
independent laboratory or consultant in accordance with Section 12.4 above.  The
decision of the a mutually acceptable independent laboratory or consultant shall
be final and binding on the Parties with regards to nonconforming Product,
except to the extent the basis for such recall relates primarily to a violation
of GMP or a breach of a Party’s representations, warranties or obligations under
this Agreement, in which case such disagreement shall be resolved by binding
arbitration in accordance with Section 23.

 

17.LIABILITY AND INDEMNIFICATION

 

17.1Except as otherwise provided in this Section 17, DSM will indemnify and hold
Customer harmless from any liability, loss, damage of any kind, attorneys’ fees,
cost and expense (hereinafter collectively referred to as “Damages”) incurred by
Customer resulting from claims by a third party, other than a Customer
Affiliate, arising from:

 

(a)

DSM’s failure to conform to its representations and warranties contained in this
Agreement,

(b)

DSM’s other breaches of this Agreement or the Quality Agreement,

(c)

DSM’s its Affiliates or its or their directors, officers, employees, agents or
subcontractors’ negligence or willful misconduct, or

(d)

illness, injury or death arising from DSM’s breach of any representation and
warranty set forth in Section 16.1 through Section 16.5,

(e)

any manufacturing procedures, methods or techniques (or component thereof) that
are incorporated into the Manufacturing Process or Specifications by DSM for
which Customer did not provide written consent, or

 

--------------------------------------------------------------------------------

 

 

(f)

the infringement  of any patent or other proprietary rights of any third party
by DSM's use of manufacturing procedures, methods or techniques for which the
Customer did not provide consent,

 

except to the extent caused by the negligence or willful misconduct of Customer
or its affiliates or agents, or any act or failure to act for which Customer is
obligated to indemnify DSM under Section 17.2 below.

 

17.2Except as otherwise provided in this Section 17, Customer will indemnify and
hold DSM harmless from any Damages incurred by DSM resulting from claims by a
third party, other than a DSM Affiliate, arising from:

 

(a)

Customer’s failure to conform to its representations and warranties contained in
this Agreement,

(b)

Customer’s other breaches of this Agreement,

(c)

The infringement of third party intellectual property rights to the extent that
DSM applies the Manufacturing Procedure or any other technology provided by
Customer to DSM for the Manufacture of Product hereunder,

(d)

Customer’s negligence or willful misconduct,

(e)

Any actual or alleged adverse reaction to a Product or any medicinal product
containing the Product, or claim of illness, injury or death caused by the use
of any Product or any medicinal product containing the Product (to the extent
such illness, injury or death was not caused by DSM’s breach of this Agreement,
including Sections 16.1 to 16.3 with respect to such Product) and/or

(f)

Any claim by any employee of DSM or its subcontractors who performed services
pursuant to this Agreement of illness, injury or death arising out of Customer’s
failure to inform DSM of information concerning health risks that was known to
Customer and that involves or relates to the Manufacture of Product or
Customer-supplied Material, including but not limited to any information
regarding occupational exposure limits, toxicology studies and reports, and
other health related data.

 

except to the extent caused by the negligence or willful misconduct of DSM or
its affiliates or agents, or any act or failure to act for which DSM is
obligated to indemnify Customer under Section 17.1 above.

 

17.3Neither Party shall be liable to the other for indirect, incidental,
special, punitive or consequential damages of any kind.

 

17.4Except for

 

(a)a party’s indemnification obligations under Sections 17.1(d),  17.1(e), 17.1
(f), 17.2 (c), 17.2(e) or 17.2(f) of this Agreement, or

(b)gross negligence or willful misconduct, or

(c)remedies as set forth in Section 12 of this Agreement for Rejected Product

 

in no event shall in any calendar year the collective, aggregate liability or
indemnity obligation of either Party and its Affiliates and its and their
respective directors, officers, employees and agents under this Agreement exceed
the purchase price paid or payable by Customer to DSM for Product in the
calendar year in which the event causing the damage arose. .

 

 

--------------------------------------------------------------------------------

 

 

17.5Each Party agrees to buy and shall maintain adequate liability insurance
coverage in accordance with pharmaceutical industry standards for damages
arising in connection with this Agreement throughout the Term, and for a period
of at least ** thereafter. Each Party shall submit to the other Party evidence
of such insurance upon request.  Such insurance may consist of commercially
reasonable primary, umbrella and excess insurance policies, including
deductibles and self-insured retentions.

 

17.6Customer and DSM shall promptly notify the other Party of any claim, action
or demand being made against it in respect of any matter for which such Party is
or may be liable hereunder. The Parties agree to render each other reasonable
assistance in the defense of any claim, action or demand made hereunder and
shall fully cooperate with the other Party and its legal representatives in the
investigation of any matter which is the subject of liability or
indemnification.  A Party seeking indemnification shall not unreasonably
withhold its approval of the settlement of any claim, liability or action
covered by the indemnification provisions.  Notwithstanding the foregoing, the
failure to give timely notice to the indemnifying Party shall not release the
indemnifying Party from any liability to the Party seeking indemnification to
the extent the indemnifying Party is not prejudiced thereby.

 

17.7It is the good faith intention of the parties to renegotiate and amend this
Section 17 on or before ** (valid for ** starting from ** onwards). In the event
the parties cannot agree on an amendment of this Section 17 by **, Customer
shall be entitled to terminate this Agreement by giving corresponding written
notice on or before **.

 

18.INTELLECTUAL PROPERTY

 

18.1. Intellectual property belonging to each of the parties independently from
the agreements between them:

 

(a) all Confidential Information and Intellectual Property owned by or licensed
to DSM from third parties prior to the Effective Date or thereafter developed by
DSM independently from this Agreement (“Original DSM Intellectual Property”)
shall at all times remain the property or in the control of DSM and no rights in
or to any such Original DSM Intellectual Property shall vest in Customer;

 

(b) all Confidential Information and Intellectual Property owned by or licensed
to Customer from third parties, including the Product, prior to the Effective
Date or thereafter developed by Customer independently from this Agreement
(“Original Customer Intellectual Property”) shall at all times remain the
property or in the control of Customer, and no rights in or to any such Original
Customer Intellectual Property shall vest in DSM;

 

18.2 Subject to Section 18.3 hereunder all Intellectual Property obtained under
this Agreement, whether it is conceived, generated, made, or reduced to
practice, as the case may be, by DSM or Customer, will be the sole and exclusive
property of Customer (hereinafter, “Contract Results”), and DSM shall assign to
Customer all of its right, title and interest in and to any Contract Results and
DSM shall co-operate with Customer in seeking applicable patent coverage
therefore. **.

 

18.3 DSM agrees to disclose all Contract Results promptly to Customer, and DSM
hereby assigns its right, title and interest in and to any such Contract
Results, in order to establish the ownership of such Contract Results and to
obtain whatever protection for such

 

--------------------------------------------------------------------------------

 

 

Contract Results, including patent and copyright rights in any and all countries
as Customer may determine.

 

18.4Notwithstanding anything herein to the contrary, DSM shall not use any DSM
Background Technology without the written consent of a duly authorized officer
of Customer.  In the event DSM utilizes any DSM Background Technology in the
course of a Project, without such consent by Customer, DSM shall grant to
Customer an irrevocable, perpetual, fully paid-up, royalty-free, worldwide,
transferable, non-exclusive license, with the right to sublicense, under DSM
Background Technology to make, have made, use, sell, offer for sale, import or
otherwise dispose of Product.

  

19.CONFIDENTIALITY

 

19.1Confidentiality of information disclosed by one of the parties hereto (the
‘Disclosing Party’) to the other (the ‘Receiving Party’) is governed by Section
19.2.

 

19.2All information regarding the Disclosing Party’s business in general given
or known to the Receiving Party by the Disclosing Party hereunder and the
existence and contents of this Agreement is considered “Confidential
Information” of the Disclosing Party. Notwithstanding anything to the contrary,
all information regarding the Product and Manufacturing Process is deemed
Confidential Information of Customer. During the term of this Agreement and for
** thereafter, unless any written consent by the Disclosing Party or written
agreement between the parties provides otherwise, the Receiving Party must treat
such Confidential Information in strict confidence as it would treat its own
proprietary information. The Receiving Party may not divulge such Confidential
Information to any third party except to the extent required to obtain official
licenses from local or national authorities or to comply with legal
requirements. The Receiving Party must ensure that such Confidential Information
is not used for any purpose other than that set forth in this Agreement except
when

 

(a) such information is public knowledge or after disclosure hereunder becomes
public knowledge through no fault of the Receiving Party

(b)such information can be shown by the Receiving Party to have been in its
possession on a non-confidential basis prior to receipt hereunder

(c)such information is received by the Receiving Party from any third party for
use or disclosure by the Receiving Party without obligation to the Disclosing
Party, or

(d)the Receiving party can show that such information was developed
independently by the Receiving party or any of its Affiliates without use of, or
reference or access to the Disclosing Party’s Confidential Information.

The burden of proof regarding the existence of any of the above contingencies
will lie with the Receiving Party.

 

Notwithstanding the foregoing, the restrictions of non-disclosure of
Confidential Information shall not apply to the extent needed to exercise or
enforce its rights under this Agreement, or as required by law or regulations
(including but not limited to those promulgated by the Securities and Exchange
Commission) or applicable stock exchange rules, or in the event disclosure is
required in connection with the audit or review of a Party’s financial
statements or tax returns.  

 

 

--------------------------------------------------------------------------------

 

 

19.3In the context of this section Affiliates, contractors and Third Party
Designees will not be considered as third parties provided that they assume the
secrecy obligations set forth in this Agreement and are therefore bound to the
secrecy obligations of the respective party hereto. Each party shall be liable
towards the other party for the compliance of its Affiliates contractors and
Third Party Designees with the secrecy and non-use obligations hereunder.

 

19.4Both Parties agree that upon termination or expiration of this Agreement,
or, at the other’s request, and subject only to any applicable regulatory
requirements, it shall (and shall cause its directors, officers, employees,
contractors, agents, representatives and advisors to) return to the other Party
all parts of the other Party’s Confidential Information and return or destroy
any copies thereof made by it, its Affiliates and their respective directors,
officers, employees, contractors, agents or representatives.  However, each
Party may retain one (1) copy of the other Party’s Confidential Information for
archival purposes. Section 19 shall remain binding on the parties during the
Term of this Agreement and for a period of ** after the expiration or
termination of this Agreement, regardless of the cause of such expiration or
termination or from last disclosure, whichever is longer.

 

19.5Each Party acknowledges that disclosure or distribution of the other Party’s
Confidential Material or use of the other Party’s Confidential Material contrary
to the terms of this Agreement may cause irreparable harm for which damages at
law may not be an adequate remedy, and agrees that the provisions of this
Agreement prohibiting disclosure or distribution of the other Party’s
Confidential Material or use contrary to the provisions hereof may be
specifically enforced by a court of competent jurisdiction without the necessity
of proving actual damages in addition to any and all other remedies available at
law or in equity.

 

20.FORCE MAJEURE

 

20.1Neither Party shall be liable for any damage, loss, cost or expense arising
out of or in connection with any breach of this Agreement to the extent such
breach is due to force majeure.

 

20.2In this Section, force majeure shall mean any and all circumstances beyond
the reasonable control of the Party concerned, including, without limitation,
acts of God (such as earthquake, flood, storm or lightning), fire, explosion,
war, terrorism, riot, civil disturbance, sabotage, accident, epidemic, strike,
lockout, slowdown, labour disturbances, lack of or failure of transportation,
breakdown of plant or essential equipment or machinery, emergency repair or
maintenance, breakdown of public utilities, etc.

 

20.3The Party invoking force majeure shall inform the other Party thereof as
soon as possible. The Parties shall consult each other in order to minimize the
other Party’s damage and costs and all other negative effects of the force
majeure event on the performance of the Party invoking force majeure.

 

20.4Notwithstanding anything to the contrary, Customer may cancel without
penalty (and shall have no obligation to pay any amounts attributable to the
minimum commitment (set forth in Section 3.1) or firm purchase orders applicable
to any period following the date of the force majeure event) (a) any and all
purchase orders in the event DSM is unable to fulfil an outstanding purchase
order within ** of its scheduled delivery date due to a force majeure event
and/or (b) this Agreement if the force majeure event affects DSM’s ability to
perform pursuant to this Agreement for more than an aggregate of ** in any
single calendar year or any consecutive period of **.  Provided that this
Agreement has not been terminated in accordance with 20.4(b)

 

--------------------------------------------------------------------------------

 

 

hereof, upon cessation of such force majeure event, the affected Party shall
promptly resume performance on all purchase orders which have not been
terminated.

 

21.TERM AND TERMINATION

 

21.1This Agreement will enter into force on the Effective Date and will remain
in force until five (5) years from the Effective Date, unless the Parties agree
to terminate earlier or to extend it in writing. Thereafter, this Agreement
shall renew for successive two (2) year periods each unless notice of
termination is given by either Party no later than two (2) years prior to the
expiration of the original term or any renewal period thereof.

 

21.2Either party may terminate this Agreement for material breach by the other
party, if the breaching party has not corrected such material breach within
sixty (60) days of receipt of written notice thereof from the non-breaching
party.

 

21.3Either party may terminate this Agreement at any time with immediate effect
by written notice to the other

 

(a)

if the other party is or will in the near future be dissolved, liquidated,
bankrupt, or

 

(b)

if there is a change of control in such a way to render it unacceptable for the
first party upon a reasonable assessment to continue this Agreement; a party
affected by any such development must inform the other thereof without undue
delay. For clarity Customer will not exercise this termination right in
connection with the envisaged contribution of DSM to a Joint Venture which will
be owned by JLL Partners and Royal DSM NV.

 

21.4Notwithstanding the provisions of Section 21.1 above, Customer may terminate
this Agreement in the event of any of the following:

 

(a)

If Customer fails to receive market approval from either the FDA or MAA by ** or
fails to maintain regulatory approval by either the FDA or EMA at any time once
such approval is received, Customer may terminate the this Agreement.  .

 

(a)

Upon thirty (30) days’ prior written notice to DSM, in the event Customer
provides DSM a Rejection Notice pursuant to Section 12 (including shortages)
three (3) or more times in any twelve (12) month period or in respect of two
consecutive shipments.

 

(b)

Pursuant to Section 7.5 (Major Changes), Section 16.5 (Debarment) and/or Section
20.4 (Force Majeure).

 

(d)

As set forth in Exhibit B (Pricing).

 

21.5Each party will remain liable to the other after expiry or termination for
all obligations it incurred prior to such expiry or termination.

 

21.6Rights and Obligations Upon Termination.

  

(a)

Return of Inventory and Confidential Information.  In the event of any
termination, DSM shall return to Customer: (i) all Customer property (including
but not limited to raw materials, equipment, samples, and data) at Customer’s

 

--------------------------------------------------------------------------------

 

 

expense, unless such termination shall have been as a result of a breach of this
Agreement by DSM in accordance with Section 21.2 or termination by Customer in
accordance with 21.3(a), in which case such property shall be returned at DSM’s
expense, except to the extent required to be retained by law or to comply with
such Party’s continuing obligations hereunder; and (ii) all Confidential
Information of Customer and shall make no further use of such Confidential
Information without the prior written consent of Customer.

 

(b)

Upon termination of this Agreement by DSM pursuant to Section 21.2 and 21.3, and
upon termination of this Agreement by Customer pursuant to Section 21.4 (a)
Customer shall take delivery and pay for all Product that is subject to an open
binding purchase order, pay all monies due and owing pursuant to this Agreement
and reimburse DSM for its costs for all material, work in process, finished
Product and all other outstanding inventory (meaning all raw materials that are
specifically required and purchased by DSM for the manufacture of the Product)
to the extent that such items were reasonably acquired by DSM to meet its
obligations hereunder in a timely manner. DSM shall use commercially reasonable
efforts to mitigate the costs for Customer.

 

(c)

Technology Transfer.  Upon Customer’s request and provided that the Agreement
was not terminated by DSM in accordance with Section 21.2 due to Customer’s
breach, DSM, at DSM's expense, will reasonably assist Customer with the transfer
of the Manufacturing Process, Methods and Specifications associated with the
Product to Customer or its designee. For clarity such technical assistance of
DSM shall in no event exceed thirty (30) man days.

 

21.7Sections 10, 15, 16, 17, 18, 19, 21, 22, 23, 24 and other terms that by
their nature are intended to survive will survive expiry or termination of this
Agreement and continue to be enforceable.

 

22.MISCELLANEOUS

 

22.1This Agreement represents the complete and entire understanding between the
Parties regarding the subject matter hereof and supersedes all prior
negotiations, representations or agreements, either written or oral, regarding
this subject matter. This Agreement may be amended only in writing, signed by
both Parties. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument.  Any photocopy, facsimile or electronic
reproduction of the executed Agreement shall constitute an original.

 

22.2Any assignment of this Agreement, in whole or in part, by either Party shall
require the written prior consent of the other Party, which shall not be
unreasonably withheld. An assignment of this Agreement to an Affiliate shall be
possible without the consent of the other party, provided that the original
party shall remain fully liable (together with the Affiliate) for the proper
fulfilment of all obligations under this Agreement by such Affiliate

 

22.3In the event any provision of this Agreement is deemed to be void under any
law, the remaining provisions of this Agreement shall not be affected and the
void provision shall be deemed to have been replaced by such valid and
enforceable provision that most closely reflects the original intention of the
parties.

 

 

--------------------------------------------------------------------------------

 

 

22.4Failure by DSM or Customer to enforce the terms and conditions of the
Agreement shall not affect or impair such terms or conditions, or the right of
DSM or Customer to avail itself of such remedies as it may have for any breach
of such terms or conditions under the provisions of this Agreement, in equity or
at law.

 

22.5DSM shall not utilize a third party to manufacture any portion or all of the
Product without first obtaining Customer’ written consent, which consent will
not be unreasonably withheld.  In the event that DSM is authorized to utilize a
third party in the manufacture of Product, such third party shall be approved by
DSM’s and Customer’ Quality Assurance departments and be identified within the
Quality Agreement.  Any third party contract entered into by DSM and that third
party shall contain a provision that allows Customer to audit such third party’s
facilities and relevant records DSM agrees that it shall remain liable for the
performance of DSM’s obligations hereunder in the event that DSM is authorized
to use a third party to perform DSM’s obligations on its behalf. It shall be
deemed reasonable for Customer to withhold consent to DSM’s utilization of a
third party to manufacture any portion of the Product in the event that such
utilization would have a substantial likelihood of (a) impairing or jeopardizing
any pending or actual regulatory approval for the Manufacture of the Product,
(b) adversely affecting the regulatory status of the Product or (c) materially
delaying delivery schedules, increasing the pricing or adversely affecting the
quality of the Product.

 

22.6In the event of a disclosure required by law, governmental regulation or the
rules of any recognized stock exchange or quotation system, the Parties shall
coordinate with each other with respect to the timing, form and content of such
required disclosure to the extent practicable under the circumstances, and, if
so requested by the other Party, the Party subject to such obligation shall use
commercially reasonable efforts to obtain an order protecting to the maximum
extent possible the confidentiality of such provisions of this Agreement as
reasonably requested by the other Party.  If the Parties are unable to agree on
the form or content of any required disclosure, such disclosure shall be limited
to the minimum required, as determined by the disclosing Party in consultation
with its legal counsel.  

 

23.GOVERNING LAW AND ARBITRATION

 

23.1This Agreement and all subsequent agreements arising from or related to this
Agreement shall be subject to the laws of England and Wales, excluding
principles of conflict of laws and the United Nations Convention on the
International Sale of Goods.

 

23.2All disputes, controversies or claims arising out of or in connection with
this Agreement shall be submitted to the International Court of Arbitration of
the International Chamber of Commerce and] shall be finally settled under the
Rules of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules. The arbitral tribunal
shall be composed of three arbitrators, one arbitrator being appointed by each
party to the dispute, and an additional arbitrator appointed by the mutual
consent of all such arbitrators. The place of arbitration shall be London,
England. The arbitral procedure shall be conducted in the English language.

 

23.3Each party shall bear its own attorneys’ fees and associated costs and
expenses.  Any award rendered by the arbitrators shall be in writing, shall be
the final binding disposition on the merits, and shall not be appealable to any
court in any jurisdiction.  Judgment on an award rendered may be entered in any
court of competent jurisdiction, or application may be made to any such court
for a judicial acceptance of the award and an order of enforcement, as
appropriate.  Any award may be recognized and enforced in accordance with the
United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards.  The parties waive

 

--------------------------------------------------------------------------------

 

 

any right they may enjoy under the law of any nation to apply to the courts of
such nation for relief from the provisions of this Section 16 or from any
decision of the arbitrators.  In the event a court of competent jurisdiction
determines that this Agreement is invalid or unenforceable for any reason, this
provision shall not be affected thereby and shall be given full effect without
regard to the invalidity or unenforceability of the remainder of this
Agreement.  Notwithstanding anything herein seemingly to the contrary, any party
may seek injunctive relief from a court of competent jurisdiction to prevent or
limit damage to that party’s intellectual property.  

 

24NOTICES

 

24.1Any communication which is required or permitted hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally with
receipt acknowledged, faxed with transmission confirmed, or delivered by a
reputable commercial courier service with receipt acknowledged, to the recipient
at the address notified below, or any other recipients or addresses as may be
notified to the Party sending the notice. A communication duly signed, scanned
(in pdf or other form) and sent by e-mail to the correct business e-mail address
of the then-current holders of the positions listed below shall also be deemed
to have been duly given. Where the then-current holder of the relevant position
is not known, a communication shall be sent to the managing director or the
board.

 

If to DSM to:

 

If to Customer to:

 

DSM Fine Chemicals Austria Nfg GmbH & Co KG

St. Peter Strasse 25,

4021 Linz, Austria

 

Cell Therapeutics, Inc.

3101 Western Ave, Suite #600

Seattle, WA 98121

USA

Attn.: Business Director

Attn: Head of Manufacturing

Fax:

Fax: (206) 272-4415

Copy to: General Counsel

Copy to: Legal Affairs

Fax:

Fax: (206) 272-4397

 

 

24.2This provision shall not apply to communications between the Parties made in
the ordinary course of business.

 

25.PARTIES INDEPENDENT

 

In making and performing this Agreement, the parties act and shall act at all
times as independent entities and nothing contained in this Agreement shall be
construed or implied to create an agency, partnership or employer and employee
relationship between DSM and Customer.  Except as specifically provided herein,
at no time shall either party make commitments or incur any charges or expenses
for or in the name of the other party.

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of on the day and year written.

 

 

 

 

Cell Therapeutics, Inc.

 

By:    /s/ James A. Bianco, .

 

Name: James A. Bianco, M.D.

 

Title: _President & CEO_____

 

Date: _March 27, 2014______

 

 

DSM Fine Chemicals Austria Nfg GmbH & Co KG

 

By: ____/s/ Michael Stanek____

/s/ Klaus Hilber

 

Name: _Michael Stanek_______

Klaus Hilber

 

Title: __ Business Director_____

General Counsel

 

Date: __April 10, 2014________

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

PROJECT ADDENDUM A-1

 

****

 

 

 

DSM Fine Chemicals Austria Nfg GmbH

 

By:  

/s/ Michael Stanek

 

Name:  Michael Stanek

 

Title:  

Business Director

 

 

 

Cell Therapeutics, Inc.

 

By:  

/s/ James Bianco

 

Name:  James A. Bianco, M.D.

 

Title:  

President & CEO

 

 

 




 

--------------------------------------------------------------------------------

 

 

Exhibit B - Pricing Sheet

 

 

**

 

In the event the parties cannot agree on the pricing for further campaigns,
despite good faith negotiations, by September 30, 2015 or a mutually agreed
later date, Customer is entitled to terminate this Agreement at any time by
giving thirty (30) days written notice to the other party.




 

--------------------------------------------------------------------------------

 

 

PROJECT ADDENDUM A-2

 

****

 

 

DSM Fine Chemicals Austria Nfg GmbH

 

By:  /s/ Michael Stanek/s/ Klaus Hilber

 

Name:  Michael StanekKlaus Hilber

 

Title:  B. DirectorGeneral Counsel

 

 

 

Cell Therapeutics, Inc. (“CTI”)

 

By:  /s/ Bruce Bennett

 

Name:  Bruce Bennett

 

Title:  SVP Global Pharm Op

 

 

 

--------------------------------------------------------------------------------

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 